Citation Nr: 1126321	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher than a 60 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran had active duty service from November 1, 2001 to April 17, 2003 (17 months, 17 days).

2.  The Veteran's discharge from active duty does not meet any of the exceptions set forth under 38 C.F.R. § 21.9520(a)(5), nor does the evidence show that he was discharged due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an award of educational assistance benefits higher than a 60 percent benefit level under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010); 38 C.F.R. §§ 21.9520, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran contends that he is entitled to higher than a 60 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  Specifically the Veteran states in his July 2009 notice of disagreement that the RO failed to consider that he currently has a 30 percent disability rating for a service-connected disability.  The Veteran further noted in his May 2010 VA-Form 9, substantive appeal that he was discharged as a result of his service-connected disability. 

In consideration of the above, the Board notes that the governing law specifies that an individual who served a minimum of 90 days of aggregate service after September 10, 2001, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct, is entitled to educational assistance under Chapter 33.  See 38 U.S.C.A. §§ 3301, 3311 (West Supp. 2010); 38 C.F.R. § 21.9520(a) (2010).

Under Chapter 33, an individual eligible for the entire benefit is entitled to a payment amount equal to the established charges for the program of education, except that the amount payable may not exceed the maximum amount of established charges regularly charged in-State students for full-time pursuit of approved programs of education for undergraduates by the public institution of higher learning offering approved programs of education for undergraduates in the State in which the individual is enrolled that has the highest rate of regularly-charged established charges for such programs of education among all public institutions of higher learning in such State offering such programs of education.  A monthly stipend will be provided for each month the individual pursues the program of education (other than, in the case of assistance under this section only, a program of education offered through distance learning) for tuition and fees, housing, books, supplies, equipment, and other educational costs with respect to such quarter, semester, or term in the amount equal to $1,000, multiplied by the fraction which is the portion of a complete academic year under the program of education that such quarter, semester, or term constitutes.  38 U.S.C.A. § 3313 (West Supp. 2010); 38 C.F.R. § 21.9640 (2010).

The Board notes that educational assistance is provided at various benefit levels determined by the amount of time spent in active duty service.  To be eligible for 100 percent of the benefit, an individual must have served an aggregate of 36 months (including service on active duty in entry level and skill training) of active duty service, or have been discharged for a service-connected  disability after 30 days of continuous service.  An individual who served at least 30 months, but less than 36 months, (including service on active duty in entry level and skill training) is entitled to 90 percent of the benefit.  An individual who served at least 24 total months, but less than 30 months, (including service on active duty in entry level and skill training) is entitled to 80 percent of the benefit.  An individual who served at least 18 total months, but less than 24 months, (excluding service on active duty in entry level and skill training) is entitled to 70 percent of the benefit.  An individual who served at least 12 total months, but less than 18 months, (excluding service on active duty in entry level and skill training) is entitled to 60 percent of the benefit.  An individual who served at least 6 total months, but less than 12 months, (excluding service on active duty in entry level and skill training) is entitled to 50 percent of the benefit.  Finally, an individual who served 90 or more days, but less than 6 months, (excluding service on active duty in entry level and skill training) is entitled to 40 percent of the benefit.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010); 38 C.F.R. §21.9520, 21.9640 (2010).

As noted above, the Veteran contends that he was discharged due to his service-connected disabilities, including osteoarthritis, bilateral hips, rated as 10 percent disabling for each hip, effective April 18, 2003, and degenerative joint disease, bilateral knees, noncompensably rated for each knee, effective April 18, 2003.  The Veteran provided a copy of a February 2004 Physical Evaluation Board (PEB) proceedings in which it was noted that a 20 percent disability rating for his knees and his hips was the recommended disability percentage.  It was further noted that the Veteran was found to be physically unfit, but that if the Veteran retired due to the disability, that the disability was not the result of injury or disease received in the line of duty as a direct result of armed conflict or caused by an instrumentality of war or incurring in the line of duty during a period of war as defined by law.  Finally it was noted that the disability did not result from a combat related injury.  Furthermore, the Board notes that the Veteran's DD-214 indicates that the Veteran's type of separation was a "release from active duty."  The narrative reason for separation was "completion of required active service".  Other information apparently based on computer generated information from the Department of Defense (DoD) indicates an ETS (expiration of term of service) separation code.  In August 2009, the RO reportedly contacted DoD to verify whether the Veteran was discharged due to service-connected disability; however, the RO reported that DoD did not report that the Veteran was discharged for disability.  As there is no corroborating evidence that the Veteran was discharged as a result of his service-connected disabilities or that he served for an aggregate of 36 months, the Veteran is not entitled to 100 percent of the benefit for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program).  See 38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010); 38 C.F.R. §§ 21.9520, 21.9640 (2010).  Although in the Veteran's May 2010 VA From 9, the Veteran requested an extension in order to request an updated version of his DD 214 from the Army, no such corrected record was subsequently submitted.  See also May 26, 2010 letter from the RO to the Veteran providing, in part, information on the submission of evidence to the Board following certification including citation to 38 C.F.R. § 20.1304.  

With consideration of the above, the Board notes that the Veteran's level of benefit should be determined based on the length of time the Veteran served in active duty service after September 10, 2001.  As previously noted, the Veteran had active duty service from November 1, 2001, to April 17, 2003 (17 months, 17 days).  An individual who served at least 12 total months, but less than 18 months, is entitled to only 60 percent of the total benefit.  As such the Veteran is entitled to only 60 percent of the total benefit under Chapter 33.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010); 38 C.F.R. §§ 21.9520, 21.9640 (2010).


ORDER

Entitlement to higher than a 60 percent benefit level for educational assistance benefits under the provisions of Chapter 33, Title 38, United States Code (Post-9/11 GI Bill Program) is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


